Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered April 5, 1982, convicting him of murder in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of 17 years to life. The appeal also brings up for review the denial, after a hearing, of defendant’s motion to suppress statements. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of defendant’s sentence to 15 years. As so modified, judgment affirmed. While defendant’s suppression motion was properly denied, it was an improvident exercise of discretion to add two years to defendant’s minimum term of imprisonment as a condition of preserving his right to appeal. We therefore reduce his minimum sentence to 15 years (see People v Suitte, 90 AD2d 80, 85-86). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.